Name: Commission Regulation (EEC) No 499/83 of 2 March 1983 amending Regulations (EEC) No 2029/82 and (EEC) No 3383/82 laying down detailed rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1982 and 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/ 12 Official Journal of the European Communities 3 . 3 . 83 COMMISSION REGULATION (EEC) No 499/83 of 2 March 1983 amending Regulations (EEC) No 2029/82 and (EEC) No 3383/82 laying down detailed rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1982 and 1983 Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 6 (2) of Regulations (EEC) No 2029/82 and (EEC) No 3383/82 are hereby replaced by the following : '2 . (a) Section 20 a) of the licence shall bear the following indications in one of the language versions given below :  Levy limited to 6 % ad valorem (appli ­ cation of the Cooperation Agreement), Importafgiften begrÃ ¦nses til 6 % af vÃ ¦rdien (jf . samarbejdsaftale), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Whereas the Kingdom of Thailand and the European Economic Community have concluded a Cooperation Agreement on manioc production , marketing and trade (3) ; whereas under this Agreement the quantities which may be imported into the Community at a levy no higher than 6 % are confined to the quantities stated in Article 1 of the said Agreement ; Whereas the Cooperation Agreement provides that Community import licences are to be granted on presentation of an export certificate issued by the Thai authorities, a specimen of which has been forwarded to the Commission ; Whereas the Thai authorities, in the process of imple ­ menting the Agreement, have provided the Commis ­ sion with information which shows that some quanti ­ ties of manioc have been exported from Thailand to the European Economic Community without export certificates being issued to cover them ; whereas these quantities of manioc are not covered by the Agree ­ ment and thus do not qualify for the reduced duty of 6 % ad valorem provided for in the Agreement ; Whereas, to ensure proper operation of the Agreement and to prevent similar occurrences, the system of controls should be reinforced by reintroducing strict and systematic monitoring, which takes account of the details provided in the Thai export certificate and the practice followed by the Thai authorities when issuing export certificates ; Whereas, therefore, Commission Regulations (EEC) No 2029/82 (4) and (EEC) No 3383/82 (5) should be amended accordingly ; BeschrÃ ¤nkung der AbschÃ ¶pfung auf 6 % des Zollwerts (Anwendung des Kooperationsabkommens), Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · 6 % Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ± (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ±Ã  Ã Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¯Ã ±Ã ), Prelevement limitÃ © Ã 6 % ad valorem (application de l'accord de coopÃ ©ration), Prelievo limitato al 6 % ad valorem (applicazione dell'accordo di coopera ­ zione), Heffing beperkt tot 6 % ad valorem (toepassing van de Samenwerkingsover ­ eenkomst) ;  Name of the cargo vessel (state the name of the vessel given on the Thai export certificate) : . . Skibets navn (skibsnavn, der er anfÃ ¸rt i det thailandske eksportcertifikat) : . . Name des Schiffes (Angabe des in der thailÃ ¤ndischen Ausfuhrlizenz eingetra ­ genen Schiffsnamens) : . .(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 219, 28 . 7 . 1982, p. 53 . Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã (Ã ½Ã ± Ã ±Ã ½Ã ±Ã Ã µÃ Ã ¸Ã µÃ ¯ Ã Ã ¿ Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ±Ã Ã »Ã ±Ã ½Ã ´Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã ): . .(4) OJ No L 218 , 27 . 7 . 1982, p . 8 .O OJ No L 356, 17 . 12 . 1982, p . 8 . 3 . 3 . 83 Official Journal of the European Communities No L 56/ 13 Nummer en datum van het Thailandse certificaat voor uitvoer : ... ; Nom du bateau (indiquer le nom du bateau figurant sur le certificat d'expor ­ tation thaÃ ¯landais) ; . . ., Nome della nave (indicare il nome della nave che figura sul titolo di esportazione tailandese) : . . Naam van het schip (zoals aangegeven in het Thailandse certificaat voor uitvoer) : ... ; Serial number and date of issue of the Thai export certificate : . . ., Det thailandske eksportcertifikats nummer og dato : . . ., (b) The licence may not be accepted in support of the declaration of entry into free circula ­ tion unless it is clear, in particular from a copy of the bill of lading presented by the party concerned, that :  the products for which entry into free circulation is requested were transported to the Community in the vessel mentioned on the import licence,  the date on which the products were loaded onto the vessel in Thailand precedes the date of the Thai export certificate .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to certificates the applications for which are lodged, within the meaning of Article 14 of Commission Regulation (EEC) No 3183/80 ('), from 21 March 1983 onwards . Nummer und Datum der thailÃ ¤ndi ­ schen Ausfuhrlizenz : . . ., Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬ ­ Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ±Ã Ã »Ã ±Ã ½Ã ´Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  : . . NumÃ ©ro et date du certificat d exporta ­ tion thaÃ ¯landais : . . ., Numero e data del titolo di esportazione tailandese : . . ., This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 338 , 13 . 12 . 1980, p. 1 .